EXHIBIT 10.2

 

SHARE TRANSFER AGREEMENT

 

 

DATED OCTOBER 01, 2004

 

 

TRAVELOCITY HOLDINGS GMBH

 

RM 2422 VERMÖGENSVERWALTUNGS GMBH
RENAMED: TRAVELOCITY SABRE GMBH

 

 

Allen & Overy LLP

 

Frankfurt

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Page

1.

INTERPRETATION

2

2.

TRANSFER OF SHARES

2

3.

CONFIDENTIALITY

3

4.

MISCELLANEOUS

4

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made in Hamburg on October 01, 2004

 

BETWEEN

 

(1)                                  Travelocity Holdings GmbH (TEU) having its
corporate seat in Munich, Germany, registered with the commercial register of
the local court of Munich under HRB 141917; and

 

(2)                                  RM 2422 Vermögensverwaltungs GmbH, renamed,
Travelocity Sabre GmbH (NewCo) having its corporate seat in Munich, Germany,
registered with the commercial register of the local court of Munich under HRB
152122,

 

TEU and NewCo are hereinafter also referred to as Party and together as the
Parties.

 

WHEREAS:

 

(A)                              TEU is a wholly owned subsidiary of
Kommanditgesellschaft TRAVEL OVERLAND Flugreisen GmbH & Co, Munich, registered
with the commercial register of the local court in Munich under HRA 70203 (TEU
Partnership).

 

(B)                                TEU holds 100% of the shares in the following
companies:

 

•                  RM 2422 Vermögensverwaltungs GmbH, renamed, Travelocity Sabre
GmbH (NewCo);

 

•                  Travelocity.co.uk Ltd., a company incorporated in England
with registration number 03007698, and with its registered address at Western
House, Cambridge Road, Stanstead, Essex, CM2 4 8BZ (Travelocity UK);

 

•                  Resfeber Sverige AB, a company incorporated in Sweden with
company register number 556551-8957 and with its registered address at
Kungsgatan 38, 3 tr 111 35 Stockholm (Travelocity Scandinavia);

 

•                  Usit Connections SAS, a company incorporated in France and
registered with the Nice Commercial Court under the number 702 054 974 (1984 B
00632) with its registered address at 455 Promenade des Anglais — Immeuble
Arénice, 06299 Nice Cedex 03 (Usit Connections); and

 

•                  Travelocity France SAS, a company incorporated in France with
registration number 441 687 928 RCS Paris, and with registered address at 77 rue
La Boëtie, 75008 Paris (Travelocity France).

 

(C)                                On August 20, 2004 Otto (GmbH & Co KG)
(OTTO), Travelocity.com LP (TVLY), Otto Freizeit und Touristik GmbH, Hamburg
(OFT) and TEU, amongst others, entered into the master agreement (deed no.
1285/2004 of the notary Dr. Axel Pfeifer, Hamburg) (the Master Agreement).

 

(D)                               Under the Master Agreement, the parties to
such agreement agreed on a restructuring of the joint venture activities of OFT,
OTTO and TVLY conducted under the joint venture agreement between OFT, TVLY and
OTTO dated 7 September 2001 (Deed No. 1703/2001 of the notary Dr. Axel Pfeifer,
Hamburg).

 

1

--------------------------------------------------------------------------------


 

(E)                                 As part of the restructuring process, TEU
acquired 100% of the shares in NewCo. Subsequently, TEU, in its position as sole
shareholder of NewCo, passed a shareholder’s resolution of NewCo according to
which TEU would have to contribute its shareholdings in Travelocity UK,
Travelocity Scandinavia, Usit Connections and Travelocity France at fair market
value (Teilwert) into the capital reserves of NewCo.

 

(F)                                 In order to implement the above
shareholder’s resolution and in accordance with clause 4.3(b) of the Master
Agreement, TEU and NewCo wish to agree on the transfer of TEU’s shares in
Travelocity UK, Travelocity Scandinavia, Usit Connections and Travelocity France
to NewCo.

 

NOW IT IS HEREBY AGREED as follows:

 

1.                                      INTERPRETATION

 

1.1                                 The terms defined in the following
definitions shall have the meaning ascribed to them wherever used in this
Agreement unless otherwise defined in the respective Clause.

 

Affiliate means any corporation, partnership or other legal entity in which one
of the Parties owns, directly or indirectly, an interest that provides it with
more than 50 % of the ownership voting rights.

 

Agreement means this Share Transfer Agreement.

 

Clause means a clause of this Agreement.

 

Exhibit means any annex, appendix, exhibit or schedule to this Agreement.

 

France Shares means all shares (being 26,000) in Usit Connections and all shares
(being 63,700) in Travelocity France.

 

Scandinavian Shares means all shares in Travelocity Scandinavia.

 

Signing Date means the date of this Agreement.

 

UK Shares means issued share capital of GBP 14,766,000 divided into 240,000
ordinary shares of £1 each and 14,526,000 redeemable preference shares of £1
each in Travelocity UK.

 

1.2                                 Unless this Agreement provides for separate
definitions for the singular and the plural (e.g. Company/Companies), the
singular shall include the plural and vice versa and words denoting a person
shall include, unless otherwise stated, that person’s legal successors or
assignees.

 

1.3                                 The headings in this Agreement are for
convenience only and do not affect its interpretation.

 

1.3                                 Any Exhibit to this Agreement shall take
effect as if set out in this Agreement and references to this Agreement shall
include its Exhibits.

 

2.                                      TRANSFER OF SHARES

 

2.1                               Transfer of Shares in Travelocity UK

 

(a)                                  TEU hereby transfers the UK Shares to NewCo
and NewCo hereby accepts such transfer. The UK Shares are transferred with all
rights and entitlements relating thereto.

 

2

--------------------------------------------------------------------------------


 

(b)                                 TEU shall procure:

 

(i)                                     the delivery to Newco of duly executed
transfers of the UK Shares in favour of Newco or as it may direct;

 

(ii)                                  the delivery to Newco of share
certificate(s) representing the UK Shares (or an express indemnity in a form
satisfactory to Newco in the case of any found to be missing); and

 

that a board meeting is held at Travelocity UK where it shall be resolved that
the transfers referred to in subclause 2.1(b)(i) are approved for registration.

 

(c)                                  The Parties hereby certify that this in a
voluntary disposition inter vivos for no consideration in money or money’s worth
nor any consideration referred to in s57 Stamp Act 1891 (consideration in
satisfaction of a debt) and is therefore exempt under Category ‘L’ Stamp Duty
(Exempt Instruments) Regulations SI 1987/516.

 

2.2                               Transfer of Shares in Travelocity Scandinavia

 

(a)                                  TEU hereby transfers the Scandinavian
Shares to NewCo and NewCo hereby accepts such transfer. The Scandinavian Shares
are transferred with all rights and entitlements relating thereto.

 

(b)                                 TEU hereby agrees to

 

(i)                                     deliver to NewCo the share certificates
representing all the shares in Travelocity Scandinavia duly endorsed in blank
(or to NewCo), together with all and any pertaining dividend coupons, issue
certificates and other coupons and certificates; and

 

(ii)                                  procure that NewCo is duly entered into
the share ledger of the Travelocity Scandinavia as holder of the Shares.

 

2.3                               Transfer of Shares in Usit Connections and
Travelocity France

 

TEU hereby and under the two ordres de mouvement attached hereto as Exhibit 2.3
(a) and Exhibit 2.3. (b) transfers the France Shares to NewCo and NewCo hereby
and under said ordres de mouvement accepts such transfer. The France Shares are
transferred with all rights and entitlements relating thereto.

 

2.4                               Transfer at fair market value (Teilwert)

 

In accordance with the shareholder’s resolution of NewCo mentioned in the
recitals under (E), the transfers will be performed on the basis of the fair
market value (Teilwert) of the shares of Euro 53,140,000 (in words: fifty-three
million one hundred forty thousand Euros). All shares will be contributed to the
capital reserves of NewCo.

 

3.                                      CONFIDENTIALITY

 

The contents of this Agreement, its existence and all matters relating to this
Agreement as well as the negotiations relating to this Agreement shall be held
confidential, and each Party agrees not to divulge any such information to any
person without the prior written approval of the other Parties, such approval
not to be unreasonably withheld or delayed. Either party may, without such
approval, announce or disclose such matters or information if required to do so

 

3

--------------------------------------------------------------------------------


 

by law or the rules of any relevant stock exchange or governmental or other
regulatory or supervisory body or authority of competent jurisdiction to whose
rules the Party making the announcement or disclosure is subject, provided
always that the Party making such announcement or disclosure shall consult with
the other Parties in advance as to the form, contents and timing of such
announcement or disclosure.

 

4.                                      MISCELLANEOUS

 

4.1                               Costs/Expenses

 

Clause 11 of the Master Agreement shall apply mutatis mutandis.

 

4.2                               Governing Law and Dispute Resolution

 

This Agreement and the rights of the Parties hereunder shall be governed by and
construed in accordance with the laws of the Federal Republic of Germany except
that (i) the share transfer under Clause 2.1 shall be governed by UK law; (ii)
the share transfer under Clause 2.2 shall be governed by Swedish law; and (iii)
the share transfers under Clause 2.3 shall be governed by French law. The
competent court of Frankfurt/Main shall have exclusive jurisdiction.

 

4.3                               Waiver

 

None of the terms of this Agreement shall be deemed to have been waived by
either Party, unless such waiver is in writing and signed by that Party. The
waiver by either Party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement or
of any further breach of the provision so waived. No extension of time for the
performance of any obligation or act hereunder shall be deemed to be an
extension of time for the performance of any other obligation or act.

 

4.4                               Amendments and Modifications

 

This Agreement may not be modified, amended or changed in any respect except in
writing, unless notarisation is required. The same shall apply to any waiver of
the need to comply with this Clause 4.4.

 

4.5                               Assignment

 

Neither Party may assign or charge any of its rights under this Agreement
without the prior written consent of the other Parties always provided that the
Parties may assign its rights under this Agreement to an Affiliate without such
consent.

 

4.6                               Severability

 

Each provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be or become wholly or partially unenforceable or invalid under any
applicable law, such provision shall be ineffective only to the extent of such
unenforceability or invalidity, and the remaining provisions of this Agreement
shall continue to be binding and in full force and effect. The same shall apply
if it should transpire that this Agreement contains an omission. Instead of the
invalid or unenforceable provision the Parties shall agree on an appropriate
provision which comes as close as legally possible to what the Parties were
trying to achieve with the invalid or unenforceable provision (or, as the case
may be, the invalid or unenforceable part thereof). In the event that an
omission needs to be rectified, a provision shall be agreed upon which in

 

4

--------------------------------------------------------------------------------


 

view of the purpose and intent of this Agreement comes as close as possible to
what the Parties would have agreed if they had been aware of the omission at the
time that this Agreement was concluded.

 

5

--------------------------------------------------------------------------------

 